Exhibit 32.1 Certification of the Chairman of the Board and President Pursuant to Pursuant to 18 U.S.C. Section, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 I, Gary L. Martin, Chairman of the Board and President of Capital Southwest Corporation, certify that, to my knowledge: 1. The Form 10-Q for the quarter ended June 30, 2012, filed with the Securities and Exchange Commission on August 6, 2012 (“accompanied report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the accompanied report fairly presents, in all material respects, the consolidated financial condition and results of operations of Capital Southwest Corporation. Date:August 6, 2012 By: /s/ Gary L. Martin Gary L. Martin Chairman of the Board and President
